UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-6465



MICHAEL F. DEHONEY,

                                            Plaintiff - Appellant,

         versus


RAYMOND REED, JR., Major; JAMES L. HARVEY,
Midlands Regional Director; PATRICIA RAINEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-96-1116-4-21BE)


Submitted:   June 19, 1997                  Decided:   July 8, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se.    Joseph Crouch Coleman,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Dehoney v. Reed, No. CA-96-
1116-4-21BE (D.S.C. Feb. 24, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2